Citation Nr: 0800331	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to March 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit of 
entitlement to service connection for a low back disability.  
The issue of entitlement to an increased evaluation for PTSD 
is also on appeal from an April 2006 RO initial grant of 10 
percent disabling.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of the 10 percent rating 
is not a full grant of the benefits sought on appeal, and 
since the veteran did not withdraw his claim of entitlement 
to a higher initial rating, the matter remains before the 
Board for appellate review.

A hearing was conducted at the Winston-Salem RO in June 2007 
by the use of video conferencing equipment with Kathleen 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case, sitting in Washington, D.C.  A transcript of 
this hearing is in the veteran's claims folder.

The Board also observes that the issue of an increased 
evaluation for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction is on 
appeal.  However, that issue is the subject of a separate 
decision.

During that hearing, and in a letter dated in June 2007, the 
veteran withdrew his appeal for entitlement to an earlier 
effective prior to May 26, 2004, for the 30 percent 
evaluation for the postoperative residuals of a fractured 
right mandible with temporomandibular joint dysfunction.  
38 C.F.R. § 20.204.

Additionally, the veteran appeared to express interest in 
filing a claim for service connection for the loss of two 
teeth secondary to his service-connected postoperative 
residuals of a fractured right mandible with 
temporomandibular joint dysfunction.  The Board refers this 
issue to the RO for any necessary development.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective March 18, 2005, the veteran's PTSD was shown to 
be productive of occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking, or mood. 

2.  In January 2003, the RO denied the claim for service 
connection for a low back disability.  The veteran was 
notified of that decision, but did not perfect an appeal.

3.  Some of the evidence received since 2003 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a low 
back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent-that is, for 50 percent but not higher--for PTSD 
effective March 18, 2005, have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).  

2.  The January 2003 RO rating decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2006).

3.  New and material evidence has been received, and the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

A letter dated in September 2005 fully satisfied the duty to 
notify provisions for the claim for a low back disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim for service connection for a low back disability, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional statement of the case (SOC) was provided to the 
veteran in March 2006.  The letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the September 2005 letter for the claim 
for a low back disability.  Specifically, in the letter, the 
RO provided the veteran with a definition of new and material 
evidence as well as the criteria necessary to establish 
service connection.  The letter also satisfied Kent in that 
it notified the veteran that his original claim was denied 
because there was no evidence that this condition either 
occurred in or was caused by service.  The veteran was 
informed that he needed to submit new and material evidence 
related to this fact in order to raise a reasonable 
possibility of substantiating his claim that was not simply 
repetitive or cumulative of the evidence on record when his 
claim was previously denied.  

Regarding the claim for entitlement to an increased 
evaluation for PTSD, the Board notes that the April 2006 
rating decision also granted service connection for PTSD and 
assigned a 10 percent disability evaluation effective from 
March 18, 2005.  The veteran filed his notice of disagreement 
(NOD) in May 2006 in which he disagreed with the initial 
evaluation assigned for his PTSD.  As such, the appeal of the 
assignment of the initial evaluation for PTSD arises not from 
a "claim" but from an NOD filed with the RO's initial 
assignment of a rating.

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 10 percent disability evaluation assigned 
his PTSD in his May 2006 NOD.  According to VAOPGCPREC 8-
2003, if in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a NOD that raises a new issue, section 7105(d) only 
requires VA to take proper action and issue a statement of 
the case (SOC) if the disagreement is not resolved.  The RO 
properly issued a December 2006 SOC, which contained the 
pertinent laws and regulations, including the schedular 
criteria, and the reasons his claim was denied.  Thus, a VCAA 
notification letter is not necessary for the issue of 
entitlement to a higher initial evaluation for PTSD.  As 
such, the Board finds that the notice provisions of the VCAA 
have been satisfied.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
evaluation.  In a March 2006 SOC and in an April 2006 letter 
attached to the grant of service connection for PTSD, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disabilities on appeal.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability rating or effective date will be addressed by the 
RO as the claim for an increased evaluation for PTSD is being 
granted, and his claim for a low back disability is being 
reopened and remanded.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran testified at a 
hearing in June 2007.  The veteran testified that he would 
submit a statement indicating that he missed work due to his 
back disability.  However, additional records were not 
received after the hearing.  As such, the Board will consider 
the evidence of record.

Additionally, he had a VA evaluation for PTSD in January 
2006.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claims.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.





LAW AND ANALYSIS

1.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including PTSD, read as follows:

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10 percent  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).  GAF scores ranging between 61 and 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).
The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's PTSD is currently rated as 10 percent 
disabling, effective March 18, 2005, under 38 C.F.R. § 4.130, 
DC 9411.  In considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the veteran is entitled to a 50 percent evaluation for 
PTSD.  The veteran has been shown to have symptoms that more 
nearly approximate the criteria for occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  In this regard, during an August 2005 
VA PTSD evaluation, the veteran reported daily recurrent 
intrusive thoughts, nightmares a few times a month, less 
interest in things he used to enjoy, and a sense of a 
foreshortened future.  Additionally, he was not as 
affectionate toward his family and distanced himself from 
people and was emotionally numb.  Further, the veteran had 
difficulty sleeping and had extreme irritability, 
hypervigilance, and paranoia.  During the January 2006 VA 
PTSD examination, the veteran reported recurrent memories, 
flashbacks, poor sleep, nightmares, decreased interest in his 
usual activities, and anger.  He also indicated that he was 
isolating and had a sense of a foreshortened future, anxiety, 
hypervigilance, and a lack of trust.  

Notably, although the January 2006 examiner assigned a GAF 
score of 50, which reflected serious symptoms or any serious 
impairment in social, occupational or school functioning, the 
Board notes that the veteran had symptoms described in the 
reports that more nearly approximate the criteria for a 50 
percent rating in the VA rating schedule.  38 C.F.R. § 4.7.  
In this regard, although during the August 2005 VA 
examination he reported occasional homicidal and suicidal 
ideation, the examiner commented that he had no current 
plans.  The Board also acknowledges that the veteran's wife 
contended in an April 2006 statement that the veteran 
suffered panic attacks, sleep impairment, was depressed and 
suicidal, and had memory loss.  Although the January 2006 VA 
examiner reflected that the veteran could perform his own 
activities of daily living but was not able to maintain 
effective social relationships but was able to work, the 
Board notes that the veteran was married, which does not 
reflect an inability to establish and maintain effective 
relationships.  

Even after considering the veteran's June 2007 hearing 
testimony that he still had suicidal thoughts, was depressed, 
had rage and family problems, and was not sleeping, the Board 
finds it significant the Board finds it significant that the 
veteran has not been found to have obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; spatial disorientation; nor neglect 
of personal appearance and hygiene.  Notably, the August 2005 
VA examiner stated that the veteran was appropriate for the 
interview, had normal speech, good insight and judgment, no 
delusions or hallucinations, but had a flat affect.  Again, 
during the January 2006 examination, the veteran was neatly 
and appropriately dressed and groomed, oriented to person, 
place, time, and purpose, and had appropriate behavior.  His 
mood and affect were slightly depressed but his speech was 
coherent, and he had no panic attacks, delusions, 
hallucinations, or obsessive rituals.  Further, the veteran 
had intact thought processes and memory, normal insight and 
judgment, and no suicidal or homicidal ideations.  
Additionally, the veteran understood simple and complex 
commands and was not considered a danger to himself or 
others.  As such, after considering the veteran's disability 
in its entirely, the Board finds that the veteran's PTSD more 
nearly approximates the criteria for a 50 percent rating, and 
no higher.  38 C.F.R. § 4.130, DC 9411.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, as noted above, 
there has been no showing that the veteran's service-
connected PTSD has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  In this regard, 
although the veteran testified that he missed work in part 
because of his PTSD, his employer was not aware that he had 
PTSD and any records of missed work, if available, would show 
that he missed work due to his back problems.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected PTSD under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

2.  Low back disability

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A September 2000 Board decision denied service connection for 
a low back disability because there was no evidence that this 
low back condition either occurred in or was caused by 
service.  Subsequently, a January 2003 RO decision denied 
service connection because new and material evidence had not 
been submitted to reopen the claim.  Because the veteran did 
not perfect an appeal on that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The veteran, however, now 
seeks to reopen his claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final January 2003 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final January 2003 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the January 2003 RO decision includes, but is 
not limited to, private records from L.M.C. dated from 2001 
to 2004 showing treatment for the low back; a July 2002 VA 
treatment entry showing treatment for low back pain; an 
October 2005 lumbar spine MRI showing an impression of 
bilateral spondylolysis at L5, central disc protrusions at 
L4-L5 and L5-S1, and chronic anterior loss of height of L1; 
and a November 2005 letter from private Dr. D.S.R. opining 
that the veteran's lower back condition was related to his 
service.

As noted, the veteran's claim was previously denied because 
there was no evidence that this low back condition either 
occurred in or was caused by service.  In particular, the 
veteran has now provided a November 2005 letter from Dr. 
D.S.R. opining that his low back condition is related to his 
military service.  Obviously, this evidence is new in that it 
was not previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate 
his claim.  Further, as its credibility is presumed, the 
record raises a reasonable possibility of substantiating the 
claim.  Justus, 3 Vet. App. at 513.  For these reasons, the 
Board finds that the additional evidence received since 
January 2003 warrants a reopening of the veteran's claim of 
service connection for a low back disability, as it is new 
and material evidence within the meaning of 38 C.F.R. § 
3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
a low back disability, is reopened.


ORDER

A 50 percent evaluation, but not higher, for PTSD is granted.

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disability 
is reopened.  


REMAND

Having reopened the veteran's claim for a low back 
disability, the Board has determined that a remand is 
necessary for future development.  The veteran claims, most 
recently during his June 2007 hearing, that repeated bending 
during service caused his current low back disability.  He 
also contended that if he had been given an MRI during 
service or shortly after, his current back disability would 
have been found sooner.  The record shows that the veteran 
had scoliosis upon entry to service, had intermittent 
complaints of lower back pain in-service, and had a private 
opinion linking his current low back problems to service.  As 
will be discussed below, the Board finds that a medical 
examination and opinion is necessary to decide the claim.

The veteran was noted to have scoliosis on his July 1987 
enlistment examination.  In October 1988 he had assessments 
of probable acute lumbar strain and acute lumbosacral 
sprain/spasm; complaints of chronic back pain in September 
1993; and complaints of a back injury in March 1994.  A March 
1995 periodic examination did not note scoliosis and the 
veteran did not complain of recurrent back pain on his report 
of medical history.  Additionally, the service medical 
records showed a January 1997 assessment of chronic back 
pain; February 1997 assessments of lower back pain with 
radicular signs and symptoms and lumbar syndrome; and records 
reflecting that the veteran attended a back care class in 
March 1997.  On his February 1997 report of medical history, 
the veteran marked recurrent back pain and the examiner 
indicated that the veteran had scoliosis and an abnormal 
spine on the accompanying separation examination.  
A post-service April 1997 VA examination recorded the 
veteran's complaints of low back pain, but found no 
abnormalities.  A lumbosacral spine x-ray found a normal 
lumbosacral spine radiographically.  VA treatment records 
dated from 1997 to 2000 reflected diagnoses of chronic low 
back pain in September 1999 and muscle strain in October 
2000.  Private treatment records from L.M.C. dated from 1999 
to November 2000 and from 2001 to 2004 contained an October 
2000 assessment of lumbosacral sprain and the veteran 
reported a history of back pain that dated back to the 
military, acute low back strain following a car accident in 
May 2001, and complaints of back pain from 2002 to 2003.  A 
July 2002 VA entry noted complaints of low back pain.  An 
October 2005 MRI from private hospital R.C.H. had an 
impression of bilateral spondylolysis at L5, central disc 
protrusions at L4-L5 and L5-S1, and chronic anterior loss of 
height at L1.  In a November 2005 letter, private Dr. D.S.R. 
opined that the veteran's lower back condition appeared to be 
due to an old military injury.  Further, Dr. D.S.R. commented 
that the veteran's back was worsening and might continue to 
worsen.  However, Dr. D.S.R. did not explain his conclusion 
or submit accompanying treatment records.  As such, a VA 
examination is necessary to determine whether the veteran's 
current low back disability was either incurred in or 
aggravated by his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the veteran for a VA 
examination to evaluate his low back 
disability.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
render a diagnosis regarding the 
veteran's low back disability.  

b.  Additionally, based on a review of 
the claims folder and the examination 
findings, the examiner should state a 
medical opinion--based on review of all 
pertinent evidence of record including 
the service medical records; VA 
examination, and private and VA treatment 
reports--as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's low back disability is the 
result of a disease or injury in service 
(October 1987 to March 1997), as opposed 
to its being due to some other factor or 
factors.  In particular, to the extent 
possible, please indicate whether the 
veteran's pre-existing scoliosis at 
service entry in July 1987 was aggravated 
during military service.  

Further the examiner should opine as to 
the relationship, if any, between the 
veteran's pre-existing scoliosis and his 
current low back disability  To the 
extent possible, the examiner should 
opine whether the veteran's current low 
back disability was either incurred in or 
aggravated by military service.  

In particular, the examiner should 
consider the notation of scoliosis on 
the July 1987 enlistment examination; 
October 1988 assessments of probable 
acute lumbar strain and acute 
lumbosacral sprain/spasm; complaints of 
chronic back pain in September 1993; 
complaints of a back injury in March 
1994; March 1995 periodic examination 
that did not note scoliosis; January 
1997 assessment of chronic back pain; 
February 1997 assessments of lower back 
pain with radicular signs and symptoms 
and lumbar syndrome; records reflecting 
that the veteran attended a back care 
class in March 1997; and February 1997 
report of medical history in which the 
veteran marked recurrent back pain and 
the examiner indicated that the veteran 
had scoliosis and an abnormal spine on 
the accompanying separation 
examination.  

Please also consider a post-service 
April 1997 VA examination which 
recorded the veteran's complaints of 
low back pain, but found no 
abnormalities, and a lumbosacral spine 
x-ray that found a normal lumbosacral 
spine radiographically; VA treatment 
records dated from 1997 to 2000 that 
reflected diagnoses of chronic low back 
pain in September 1999 and muscle 
strain in October 2000; private 
treatment records from L.M.C. dated 
from 1999 to November 2000 and from 
2001 to 2004 that contained an October 
2000 assessment of lumbosacral sprain 
and the veteran reported a history of 
back pain dating back to the military, 
acute low back strain following a car 
accident in May 2001, and complaints of 
back pain from 2002 to 2003; and a July 
2002 VA entry that noted complaints of 
low back pain.  

Please also note, an October 2005 MRI 
from private hospital R.C.H. with an 
impression of bilateral spondylolysis 
at L5, central disc protrusions at L4-
L5 and L5-S1, and chronic anterior loss 
of height at L1 and a November 2005 
letter from private Dr. D.S.R. which 
opined that the veteran's lower back 
condition appeared to be due to an old 
military injury and that the veteran's 
back was worsening and might continue 
to worsen.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


